Citation Nr: 1544146	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary tuberculosis.

2.  Entitlement to service connection for residuals of pulmonary tuberculosis.

3.  Entitlement to a rating in excess of 30 percent for a major depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1977.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This case was most recently before the Board in August 2014 when the claims were remanded so that the Veteran could be afforded a BVA hearing.  The Veteran testified before the undersigned Veterans Law Judge in June 2015.  A copy of the transcript is of record.

The Veteran did not file a formal claim for a TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  
	
In light of the Veteran's statements at her BVA hearing, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to a rating in excess of 30 percent for a major depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1977 rating decision last denied service connection for pulmonary tuberculosis. 

2.  Evidence pertaining to the Veteran's disability was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran was diagnosed in service with pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  The October 1977 rating decision that last denied service connection for pulmonary tuberculosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the last final rating decision is new and material and the claim for service connection for pulmonary tuberculosis is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015 ).

3.  The criteria for service connection for residuals of pulmonary tuberculosis have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.371, 3.372, 3.374 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran most recently filed a request to reopen her claim for entitlement to service connection for pulmonary tuberculosis in November 2006.

At the time of her last final denial, evidence of record included service treatment records.

Since the last final denial, evidence added includes the Veteran's statements, VA and private treatment records, and the Veteran's testimony.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for pulmonary tuberculosis is reopened.

II.  Service Connection

Having determined that new and material evidence has been received, the Board will proceed to consider the claim on the merits.

The Board has determined that service connection for pulmonary tuberculosis is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

There are specific regulations defining what medical evidence is acceptable in establishing service connection for tuberculosis.  X-ray evidence of active tuberculosis is required to establish direct service connection for this disease under 38 C.F.R. § 3.370(a) and, where X-ray evidence from the Veteran's entrance physical examination is not available and there is no other evidence of active or inactive re-infection type tuberculosis existing prior to entrance into active service, 38 C.F.R. § 3.370(b) provides that inactive tuberculosis will be assumed to have been incurred during service where such disease is shown by X-ray evidence as provided in § 3.370(a).  See 38 C.F.R. § 3.370.  Similarly, 38 C.F.R. § 3.371 requires X-ray evidence of active pulmonary tuberculosis within the three-year presumptive period provided by 38 C.F.R. § 3.307 in order to establish direct service connection for this disease.  See 38 C.F.R. §§ 3.307, 3.371.  Finally, 38 C.F.R. § 3.374 provides that either an in-service diagnosis or a post-service VA diagnosis of active pulmonary tuberculosis will be accepted as valid for purposes of establishing direct service connection for this disease.  The Court has indicated that VA regulations provide specific requirements as to the nature and extent of proof necessary to establish service connection for pulmonary tuberculosis.  See Murillo v. Brown, 9 Vet. App. 322 (1996).

A Medical Board Report (MBR), dated in September 1974, stated that the Veteran had resolved left pleural effusion, most likely pulmonary tuberculosis that was currently being treated.  It was noted that it had not existed prior to service and was incurred in service.  A March 2014 VA treatment record noted a history of positive tuberculosis in the 1970's for which the Veteran was treated for 1 and a half years. 

In summary, the medical evidence shows that she was treated for pulmonary tuberculosis in service.  Her September 1974 Medical Board Report characterizes the Veteran's tuberculosis as incident to service, and in the line of duty.  

Such a service department diagnosis of active pulmonary TB is to be accepted, unless there is appropriate medical evidence to show that the diagnosis was incorrect.  38 C.F.R. § 3.374.  Finally, the Board notes that the record reflects the Veteran's continued complaints of respiratory symptomatology. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise, and that service connection for residuals of pulmonary tuberculosis is warranted. See 38 C.F.R. §§ 3.307(a)(3), 3.309, 3.370, 3.371.


ORDER

The claim for service connection for pulmonary tuberculosis is reopened.

Service connection for residuals of pulmonary tuberculosis is granted.


REMAND

Increased Rating Major Depressive Disorder-  With respect to the Veteran's claim for an increased rating for a major depressive disorder, the Veteran was last afforded a VA examination in February 2011.  

More importantly, the Veteran has indicated that her psychiatric disability has worsened in severity.  See June 2015 BVA Hearing Testimony. 

As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of her service-connected major depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU-  As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated at her BVA hearing that her service-connected major depressive disability affects her employability. 

The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of her increased-rating claim pursuant to Rice.  Pursuant to this decision, the Veteran has now been granted service-connection for tuberculosis.  Based on this newly service-connected disability,  and the fact that the Veteran's psychiatric disability is alleged to have worsened in severity and is being remanded, the Board finds that a VA examination and opinion are warranted to determine whether the Veteran may be unemployable as a result of her service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies her of what evidence she must show to support a claim for TDIU.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of her service- connected major depressive disorder.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

The VA examiner is asked to additionally address the following issue: Is the Veteran at least as likely as not (50% or greater chance) unemployable solely due to her service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on her ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on her ability to obtain or maintain employment, to include discussion of obstacles and challenges she might face, and her capability for performing sedentary employment in light of her past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to her age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


